Exhibit 10.21

UNITIL CORPORATION

Compensation of Directors

On July 24, 2019, the Board of Directors of Unitil Corporation (“Unitil”)
approved and adopted a revised compensation arrangement for members of the Board
of Directors. The revised compensation arrangement became retroactively
effective as of January 1, 2019.

The revised compensation arrangement applies to members of the Board of
Directors who are not employees of Unitil or any of its subsidiaries. The
following table summarizes the material terms of the revised compensation
arrangement.

 

Category

  

Description

  

Amount

Board of Directors—Annual Cash Retainer    Each member of the Board of Directors
will receive an annual cash retainer. Unitil will pay one-fourth of the annual
cash retainer on the first business day of each fiscal quarter.   
$65,000 per year Board of Directors—Annual Equity Retainer    Each member of the
Board of Directors will receive an annual equity retainer. Unitil will issue the
equity retainer on the first business day of October each year. Each member of
the Board may elect to receive restricted stock units (with any phantom
dividends reinvested in additional restricted stock units), in lieu of Unitil’s
common stock, as his or her annual equity retainer.    $70,000 per year (payable
in kind as common stock or restricted stock units) Lead Director—Annual Cash
Retainer Premium    The Lead Director of the Board of Directors will receive an
annual cash retainer premium. Unitil will pay one-fourth of the annual cash
retainer premium on the first business day of each fiscal quarter.    $20,000
per year Board of Directors—Special Meetings    Each member of the Board of
Directors will receive a fee for each special meeting of the Board of Directors
that such member attends in person.    $2,000 per special meeting Audit,
Compensation and Nominating and Governance Committees—Annual Cash Retainer for
Chair    Each chair of the Audit, Compensation and Nominating and Governance
committees of the Board of Directors will receive an annual cash retainer.
Unitil will pay one-fourth of the annual cash retainer on the first business day
of each fiscal quarter.    $16,000 per committee per year Audit, Compensation
and Nominating and Governance Committees—Annual Cash Retainer for Non-Chair
Members    Each non-chair member of the Audit, Compensation and Nominating and
Governance committees of the Board of Directors will receive an annual cash
retainer. Unitil will pay one-fourth of the annual cash retainer on the first
business day of each fiscal quarter.    $6,000 per committee per year



--------------------------------------------------------------------------------

Category

  

Description

  

Amount

Executive Committee—Meetings    Each member of the Executive Committee will
receive a fee for each meeting of the Executive Committee that such member
attends in person.    $1,500 per meeting

In addition, Unitil will reimburse each member of the Board of Directors for
reasonable expenses that such member incurs in connection with attending
meetings of the Board of Directors or committees thereof.